131 F.3d 147
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dexter H. MYERS, Plaintiff-Appellant,v.SOUTHERN ARIZONA MENTAL HEALTH CORPORATION, its officers andemployees, Defendant-Appellee.
No. 96-17226.
United States Court of Appeals, Ninth Circuit.
Submitted November 17, 1997.**Decided Nov. 20, 1997.

Appeal from the United States District Court for the District of Arizona, D.C. No. CV-96-00530-JMR;  John M. Roll, District Judge, Presiding.
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Dexter Myers appeals pro se the district court's dismissal of his action against the Southern Arizona Mental Health Corporation alleging defamation and violation of his right to privacy.  We affirm the district court's conclusion that, on. these facts, Myers cannot state a claim for relief under 42 U.S.C. § 1983 or 42 U.S.C. § 1985.  See Gini v. Las Vegas Metropolitan Police Dep't, 40 F.3d 1041, 1045 (9th Cir.1994).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3